ORDER

PER CURIAM.
Appellant/defendant was convicted of second degree robbery, four counts of stealing a motor vehicle, and three counts of tampering, and was sentenced to fifteen years imprisonment on each count to be served concurrently. He filed a Rule 24.035 motion to vacate, arguing that he was denied effective assistance of counsel. The trial court denied the motion without an evidentiary hearing, and the defendant appeals.
The findings and conclusions of the trial court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).